Exhibit 99.1 Almost Family, Inc. Steve Guenthner (502) 891-1000 The Ruth Group Investor Relations Nick Laudico/Zack Kubow (646) 536-7030/7020 nlaudico@theruthgroup.com zkubow@theruthgroup.com Almost Family Reports Fourth Quarter and Full Year 2010 Results Fourth Quarter Highlights: · Net service revenues increased to approximately $85 million · Net income and diluted EPS were $7.0 million and $0.75 per share after the costs of complying with governmental inquiries and the impact of a Medicare rate cut · Diluted EPS includes $0.04 of expenses related to governmental inquiries, excluding which diluted EPS would have been $0.79 · A Medicare rate cut reduced diluted EPS in the fourth quarter by $0.08.Excluding the rate cut and the expenses related to governmental inquiries diluted EPS would have been $0.87 · Visiting Nurse (VN) segment net revenues grew organically 10% to $74 million · Quarterly operating cash flow of $7.5 million · Approximately $166 million in cash plus credit facility available to fund acquisitions Full Year Highlights: · Net service revenues increased 13% to $337 million · Net income increased 25% to $30.7 million · Diluted EPS increased 15% to $3.28 per share including $0.08 of expenses related to governmental inquiries, excluding which diluted EPS would have been $3.36 · Excluding the Medicare rate cut and governmental inquiry costs diluted EPS would have been $3.44 · Visiting Nurse (VN) segment net revenues rose 15% to $295 million · Full Year net operating cash flow of approximately $35 million Louisville, KY, February 28, 2011 – Almost Family, Inc. (Nasdaq: AFAM), a leading regional provider of home health nursing services, announced today its financial results for the three-months and full year ended December 31, 2010. William Yarmuth, Chief Executive Officer, commented, “Our full year operating performance marks another milestone year in our Company’s development.Our management team and over 6,000 caregivers continued their uncompromising focus on our Senior Advocacy Mission providing the highest quality home care to our patients throughout the communities we serve.Our fourth quarter and full year results demonstrate our continued ability to generate quality returns for our shareholders with strong organic revenue, cash flow and earnings growth despite the challenges from health care reform and increased scrutiny in 2010.Our strong balance sheet and operating excellence position us well for continued growth.” Almost Family Reports Fourth Quarter and Full Year 2010 Results Page 2 February 28, 2011 Fourth Quarter Financial Results Almost Family reported fourth quarter 2010 net service revenues of $84.6 million, an 8.5% increase from $78.0 million in the fourth quarter of 2009. Net income for the fourth quarter of 2010 was $7.0 million, or $0.75 per diluted share, compared to $6.8 million, or $0.73 per diluted share, in the fourth quarter of 2009.Results for the quarter included the unfavorable impact of the 5.2% Medicare reimbursement rate cut for 2011 which reduced revenue, operating income and net income for episodes started in the fourth quarter which did not complete until 2011.This rate cut lowered revenues by approximately$1.2 million and lowered diluted EPS by approximately $0.08.Additionally, fees and expenses related to regulatory investigations lowered EPS by approximately $0.04.Without these two externally imposed items diluted EPS would have been $0.87. Fourth Quarter Segment Results Net revenues in the Visiting Nurse segment for the fourth quarter of 2010 were $74.3 million, a 10% increase from $67.6 million in the fourth quarter of 2009.The total revenue growth of $6.7 million came from a 10% organic growth rate plus $0.2 million from acquired operations.Organic Medicare admission and episode growth were both also 10%.Operating income before corporate expenses in the VN segment for the fourth quarter of 2010 was $16.2 million, a 9% increase from $14.9 million in the fourth quarter of 2009. Net revenues in the Personal Care (PC) segment for the fourth quarter of 2010 were flat at $10.4 million in the fourth quarter of 2010 and 2009.Operating income before unallocated corporate expenses in the PC segment was also flat at $1.5 million in the fourth quarter of 2010 and 2009. Full Year Financial Results Almost Family reported net service revenues for the year ended December 31, 2010 of $336.9 million, a 13% increase from $297.8 million in the same period of 2009.Full year net income for 2010 was $30.7 million, or $3.28 per diluted share, compared to $24.6 million, or $2.86 per diluted share, for 2009 on 9% more diluted shares outstanding.The Medicare rate cut described above also lowered fiscal year revenues by approximately $1.2 million and lowered diluted EPS by approximately $0.08.Additionally, fees and expenses related to regulatory investigations lowered EPS by approximately $0.08.Without these two externally imposed items diluted EPS would have been $3.44. Full year net cash provided by operating activities increased 28% to $34.8 million in 2010 from $27.1 million in 2009. Full Year Segment Results Net revenues in the Visiting Nurse segment for 2010 were $294.9 million, a 15% increase from $256.1 million for the year ended December 31, 2009.The total revenue growth of $38.9 million came Almost Family Reports Fourth Quarter and Full Year 2010 Results Page3 February 28, 2011 from a 14% organic growth rate plus $2.2 million from acquired operations.Operating income before corporate expenses in the VN segment for 2010 was $66.3 million, a 23% increase from $54.0 million in the same period of 2009. Full year net revenues in the Personal Care (PC) segment for 2010 were $42.0 million, a 0.5% increase from $41.8 million in 2009.Operating income before unallocated corporate expenses in the PC segment for the twelve month period of 2010 was $5.7 million, an 11% increase from $5.2 million in the twelve month period of 2009. Regulatory Inquiries and Shareholder Litigation As previously announced, the Company is continuing to cooperate fully with investigators from the US Senate Finance Committee and the US Securities and Exchange Commission regarding their inquiries following an April 27, 2010 Wall Street Journal article related to Medicare home health therapy services.Fees and expenses associated with these inquiries and their impact on the Company’s financial results are described above. Conference Call A conference call to review the results will begin at 11:00 a.m. ET on February 28, 2011, and will be hosted by William Yarmuth, Chief Executive Officer, and Steve Guenthner, Chief Financial Officer. To participate in the conference call, please dial 1-877-407-0789 (USA) or 1-201-689-8562 (International).In addition, a dial-up replay of the conference call will be available beginning February 28, 2011 at 2:00 p.m. ET and ending on March 13, 2011. The replay telephone number is 1-877-870-5176 (USA) or 1-858-384-5517 (International). Pin number 367130. A live Web cast of the call will also be available from the Investor Relations section of the corporate Web site at http://www.almostfamily.com. A Web cast replay can be accessed on the corporate Web site beginning February 28, 2011 at approximately 2:00 p.m. ET and will remain available until March 27, 2011. Almost Family Reports Fourth Quarter and Full Year 2010 Results Page4 February 28, 2011 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Three months ended December 31, Net service revenues $ $ Cost of service revenues (excluding depreciation and amortization) Gross margin General and administrative expenses: Salaries and benefits Other Total general and administrative expenses Operating income Interest expense, net ) ) Income before income taxes Income tax expense ) ) Net income $ $ Per share amounts-basic: Average shares outstanding Net income $ $ Per share amounts-diluted: Average shares outstanding Net income $ $ Almost Family Reports Fourth Quarter and Full Year 2010 Results Page5 February 28, 2011 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) Year Ended December 31, Net service revenues $ $ Cost of service revenues (excluding depreciation and amortization) Gross margin General and administrative expenses: Salaries and benefits Other Total general and administrative expenses Operating income Interest expense, net ) ) Income before income taxes Income tax expense ) ) Net income $ $ Per share amounts-basic: Average shares outstanding Net income $ $ Per share amounts-diluted: Average shares outstanding Net income $ $ Almost Family Reports Fourth Quarter and Full Year 2010 Results Page6 February 28, 2011 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) As of December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net Prepaid expenses and other current assets Deferred tax assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - NET GOODWILL OTHER INTANGIBLE ASSETS OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued other liabilities Current portion - capital leases and notes payable TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Revolving credit facility - - Notes payable Deferred tax liabilities Other liabilities TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, par value $0.05; authorized 2,000 shares; none issued or outstanding - - Common stock, par value $0.10; authorized 25,000; 9,239 and 9,151 issued and outstanding Treasury stock, at cost, 4 and zero shares ) - Additional paid-in capital Retained earnings TOTAL STOCKHOLDERS' EQUITY $ $ Almost Family Reports Fourth Quarter and Full Year 2010 Results Page7 February 28, 2011 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Year Ended December 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile income to net cash provided by operating activities: Depreciation and amortization Provision for uncollectible accounts Stock-based compensation Deferred income taxes Change in certain net assets and liabilities, net of the effects ofacquisitions: (Increase) decrease in: Accounts receivable ) ) Prepaid expenses and other current assets ) Other assets 68 ) Increase (decrease) in: Accounts payable and accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Acquisitions, net of cash acquired ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net revolving credit facility repayments - ) Proceeds from stock option exercises Purchase of common stock in connection with stock options ) ) Tax benefit from non-qualified stock option exercises Proceeds from stock offering, net - Principal payments on capital leases and notes payable ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Almost Family Reports Fourth Quarter and Full Year 2010 Results Page8 February 28, 2011 ALMOST FAMILY, INC. AND SUBSIDIARIES RESULTS OF OPERATIONS (In thousands) Three months ended December 31, Change Amount % Rev Amount % Rev Amount % Net service revenues: Visiting Nurse $ % $ % $ % Personal Care % % ) -0.3 % Operating income before corporate expenses: Visiting Nurse % % % Personal Care % % ) -2.7 % Corporate expenses % % % Operating income % % ) -1.4 % Interest expense, net 56 % % ) -56.6 % Income tax expense % % ) -5.3
